UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                               No. 96-1032



GLORIA HILL,

                                                Plaintiff - Appellant,

          versus

JOYCE CREECH; WILDER RICHMAN CORPORATION,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge. (CA-
95-1802-WMN)


Submitted:     July 30, 1996                 Decided:   August 14, 1996


Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Gloria Hill, Appellant Pro Se. Minda Frahm Goldberg, WARTZMAN,
OMANSKY, BILBAUM, SIMONS, STEINBERG, SACHS & SAGAL, Towson, Mary-
land, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to Defendants in her civil action in which she

asserts numerous claims concerning her apartment. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Hill v. Creech, No. CA-95-1802-WMN (D.Md. Dec. 26, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process. We deny Appellant's
motion for production of documents.




                                                          AFFIRMED




                                2